Exhibit 10.1

 

THIRD AMENDMENT TO
SENIOR FIRST PRIORITY SECURED PROMISSORY NOTE

 

This THIRD AMENDMENT TO SENIOR FIRST PRIORITY SECURED PROMISSORY NOTE (this
“Third Amendment”) is made as of September 9, 2013 by and between Prospect
Global Resources, Inc., a Delaware corporation (“Maker”), and the Karlsson
Group, Inc., an Arizona corporation (“Holder”), with respect to the following
facts:

 

RECITALS

 

WHEREAS, Maker issued to Holder that certain Senior First Priority Secured
Promissory Note dated August 1, 2012 (the “Original Note”), whereby the Maker
promised to pay to Holder the principal sum of One Hundred Twenty-Five Million
Dollars ($125,000,000);

 

WHEREAS, American West Potash, LLC, a Delaware limited liability company
(“AWP”), Prospect Global Resources, Inc., a Nevada corporation (“Prospect
Nevada”), Apache County Land & Ranch, LLC, a Nevada limited liability company
(“Apache”), Maker and Holder entered into that certain Extension Agreement (the
“Extension Agreement”) dated as of April 15, 2013;

 

WHEREAS, Maker and Holder entered into an Amendment to Senior First Priority
Secured Promissory Note dated April 15, 2013 (“First Amendment” and the Original
Note as amended thereby and as otherwise amended, restated or modified from time
to time, the “Note”);

 

WHEREAS, AWP, Prospect Nevada, Apache, Maker and Holder entered into that
certain Second Extension Agreement dated as of June 26, 2013;

 

WHEREAS, Maker and Holder entered into a Second Amendment to Senior First
Priority Secured Promissory Note dated as of June 26, 2013;

 

WHEREAS, Maker has requested that Holder extend until September 13, 2013 the
deadline for payment of the 2012 453A Amount; and

 

WHEREAS, Holder is willing so to modify the Note.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Maker and Holder hereby agree as follows:

 

AGREEMENT

 

1.             Defined Terms.  All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Note.

 

2.             Amendment to Section 2.2.  Clause (i) of Section 2.2 of the Note
is amended and restated to read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“a payment equal to the 2012 453A Amount on or before September 13, 2013.”

 

3.             Miscellaneous.

 

(a)           No Other Amendment.  Except as expressly amended in this Third
Amendment, all provisions of the Note shall remain in full force and effect, and
the parties thereto and hereto shall continue to have all their rights and
remedies under the Note.  In the event of a conflict between the terms and
provisions of this Third Amendment and the terms and conditions of the Note, the
provisions of this Third Amendment shall govern.

 

(b)           Relation to Note.  This Third Amendment constitutes an integral
part of the Note.  Upon the effectiveness of this Third Amendment, each
reference in the Note to “this Promissory Note,” “hereunder,” “hereof,” or words
of like import referring to the Note, shall mean and be a reference to the Note
as amended hereby.

 

(c)           Successors and Assigns.  This Third Amendment shall be binding on
and shall inure to the benefit of the parties hereto and their respective
successors and assigns except as otherwise provided herein.

 

(d)           Counterparts.  This Third Amendment may be executed by the parties
hereto on any number of separate counterparts, any of which may be executed and
transmitted by facsimile, and each of which shall be deemed an original and all
of which, taken together, shall be deemed to constitute one and the same
instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed and delivered as of the date first above written.

 

 

MAKER:

 

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

s/s Damon Barber

 

Name:

Damon Barber

 

Title:

President, CEO and Secretary

 

 

ACKNOWLEDGED AND AGREED TO

 

EFFECTIVE AS OF SEPTEMBER 9, 2013:

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

 

 

By:

/s/ Michael Stone

 

 

Name:

Michael Stone

 

 

Title:

CFO

 

 

 

3

--------------------------------------------------------------------------------